
	

113 S2836 IS: Integrated Space Launch Policy Act of 2014
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2836
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for an integrated plan for the space launch activities of the Federal
			 Government. 
	
	1.Short titleThis Act may be cited as the Integrated Space Launch Policy Act of 2014.2.Integrated plan on space launch activities of the Federal Government(a)Plan requiredThe Secretary of Defense and the Administrator of the National Aeronautics and Space Administration
			 shall jointly, in coordination with the National
			 Security Council, the Director of the Office of Science and Technology
			 Policy, and the heads of other appropriate agencies of the Federal 
			 Government, develop a plan (to be
			 known as the Integrated Federal Space Launch Plan)  to achieve the effective planning, coordination, and execution of  the civilian and national
			 security space launch activities of
			 the Federal Government in order to ensure that the mission needs of the
			 Federal Government for reliable, timely, and affordable access to space
			 are met in a
			 cost-effective manner.(b)Elements of planThe plan developed under subsection (a) shall include, at a minimum, the following:(1)An estimate of the anticipated annual space launch demand of the Federal Government during the 10
			 fiscal
			 years beginning with the fiscal year beginning in the year in which the
			 plan is developed.(2)A description of the capabilities required to meet the demand estimated for purposes of paragraph
			 (1).(3)A description of the acquisition plans of each Federal agency covered by the plan for purposes of
			 meeting the demand estimated for purposes of paragraph (1).(4)An identification and assessment of opportunities for coordination among Federal
			 agencies in space launch acquisition efforts, and a summary of the lessons
			 learned by the Department of Defense and the National Aeronautics
			 and  Space Administration regarding their launch service programs.(5)An assessment whether the Department of Defense is currently achieving assured access to space with
			 its space launch in a manner consistent with the provisions of
			 section 2273 of title 10, United States Code.(c)Submittal of plan to Congress(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary and the
			 Administrator shall
			 jointly submit the plan developed under subsection (a) to the
			 appropriate committees of
			 Congress.(2)FormThe plan shall be submitted in unclassified form, but may
			 include a classified annex.(d)Comptroller General of the United States assessmentThe Comptroller General of the United States shall submit to
			 the appropriate committees of Congress a report setting forth an
			 assessment of the adequacy of the plan developed under subsection (a),
			 including the extent to which the plan includes the launch needs and
			 capabilities of the civilian agencies and the national security agencies 
			 of the Federal Government.(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the
			 Committee on Appropriations, the Committee on the Budget, and the Select
			 Committee on Intelligence of
			 the Senate; and(2)the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on
			 Appropriations, the Committee on the Budget, and the Permanent Select
			 Committee on Intelligence of the
			 House of Representatives.
				